Citation Nr: 0926327	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-40 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1966 to March 
1970.  The Veteran died in December 2003.  The appellant 
seeks recognition as his surviving spouse for the purpose of 
obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in November 2004, a statement of the case was issued in 
November 2005, and a substantive appeal was received in 
December 2005.  A  Board video conference hearing was held in 
June 2009. 


FINDINGS OF FACT

1.  The Veteran and the appellant married each other in 1981; 
they divorced in January 1995.

2.  The Veteran died in December 2003; the death certificate 
listed the Veteran's marital status as divorced and living at 
a separate residence from that of the appellant.

3.  The Veteran and the appellant did not thereafter hold 
themselves out as husband and wife. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board notes that the RO 
sent correspondence to the appellant in September 2005, to 
the effect that her claim for VA benefits depended upon the 
legal status of the July [redacted], 1998 marriage ceremony, and also 
requested information pertaining to the claim of a common-law 
marriage.  Although this letter was sent after the initial 
decision, the deficiency in the timing of this letter was 
remedied by readjudication of the issue on appeal in the 
statement of the case and subsequent supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the appellant has submitted statements and 
documentation to support her claim of a valid marriage to the 
Veteran.  These documents clearly show that she was aware of 
the applicable laws and regulations, as well as what was 
necessary to establish entitlement to the benefit she sought.  
She also testified at a Board hearing further showing that 
the appellant knew what information and evidence was 
necessary to support her claim.  Further, the appellant is 
represented by a state service organization, which would have 
actual knowledge of the information necessary to substantiate 
the appellant's claim.  It is appropriate to assume that the 
appellant's representative included information concerning 
the elements of the claim in its guidance to the appellant.  
Hence, she has demonstrated that she had actual knowledge of 
the information required to support her claim for recognition 
as the Veteran's surviving spouse for the purpose of VA 
benefits.  See Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008). ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007).  Thus, as the appellant had 
actual knowledge of the requirements for her claim and 
sufficient opportunity to submit evidence, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The claims file includes pertinent evidence and there is no 
indication from the appellant that there is additional 
evidence available.  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Analysis

The appellant has filed a claim for VA death benefits as the 
surviving spouse of the Veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the Veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in § 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage; and (b) The 
claimant entered into the marriage without knowledge of the 
impediment; and (c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52; see 
also 38 U.S.C.A. § 103(a).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

For the reasoning discussed below, the Board has determined 
that the evidence does not support a finding that the 
appellant is the Veteran's surviving spouse, and thus she is 
not eligible to receive death benefits.

A Certificate of Death reflects that the Veteran died in 
December 2003.  On such death certificate, the Veteran's 
marital status was listed as divorced.  Moreover, the 
certificate listed a different address for the Veteran than 
that of the appellant's address of record.  Service 
connection for cause of death was granted in a January 2004 
rating decision.  

In April 2004, the appellant filed a claim for dependency and 
indemnity compensation due to the death of the Veteran.  
Significantly, on the form, she listed a different address as 
her address from that listed on the Veteran's death 
certificate.  The appellant stated that she initially married 
the Veteran in 1981 in Chicago, Illinois; however, they 
subsequently divorced in 1994 in Colorado Springs, Colorado.  
Nevertheless, she claimed they remarried on July [redacted], 1998 in 
Colorado Springs, Colorado, and that the marriage ended due 
to his death.  Although there is no marriage certificate of 
record with respect to the July [redacted], 1998 ceremony, the 
appellant has asserted that the minister who married them 
failed to file the marriage license, but regardless they held 
themselves out as husband and wife.   

In support of her claim that the July [redacted], 1998 wedding 
ceremony occurred, she submitted March 2004 lay statements 
from J.W., her nephew, and the Veteran's and her children, 
P.L. and B.L.  The claims file also includes two pictures, 
which the appellant has asserted were of the July [redacted], 1998 
wedding ceremony.  Further, the appellant submitted a 
September 2005 handwritten statement from the minister's wife 
verifying that the minister had performed a marriage ceremony 
in 1998 for the appellant and the Veteran.  However, she 
further stated that the minister did not sign a marriage 
license at that time and he was currently out of the country. 

In a November 2005 Statement of Marital Relationship, the 
appellant indicated that she and the Veteran started living 
together as husband and wife in 1981 and asserted that they 
were only separated when the Veteran was in jail or an 
inpatient at the VA hospital.  Along with this statement, she 
submitted supporting statements from their children B.L. and 
E.J. indicating that the appellant and Veteran were 
considered husband and wife.  

The appellant has also submitted bills addressed to the 
Veteran that were delivered to her address, although these 
were mostly dated after his death.  Importantly, the bills do 
not list both the Veteran and her.  Further, a July 1995 
notarized power of attorney signed by the Veteran appointing 
the appellant his power of attorney is also of record.  

The Board observes that the record shows that prior to the 
Veteran death, the appellant was removed as a dependent for 
purposes of his benefits, effective, February 1, 1995, due to 
their divorce.  She was also never added back as a dependent 
for his benefits.  An October 2003 letter from the RO 
concerning the Veteran's monthly entitlement amount since 
being awarded a 100 percent disability rating was the rate 
for him and one child.  

Further, significantly, prior to his death, a May 1999 VA 
examination report showed that the Veteran was accompanied by 
the appellant to the VA examination.  The appellant reported 
that they had married in 1981, subsequently divorced, and 
remarried last July.  However, they had been separated since 
August or September and lived in separate homes.  An April 
2003 VA treatment record stated that the Veteran lived by 
himself in an apartment managed by his daughter.  He did not 
have a phone and relied on his daughter to give him messages.  
Further, a June 2003 statement from the Veteran unequivocally 
stated that the appellant had remarried another man two years 
ago, which was on record in Colorado Springs, and even had a 
different last name.  On an Income-Net Worth and Employment 
Statement dated in June 2003 (just six months before his 
death), the Veteran reported that had married the appellant 
in 1982 and divorced in 1995.  He gave is current marital 
status as divorced.  Further, at an August 2003 VA 
examination, just four months prior to his death, the Veteran 
reported that he divorced the appellant in 1995, but they got 
remarried in 1998.  However, as there were no records of that 
marriage, the appellant married another man in 2002.  The 
Veteran further stated that he and his wife had been together 
on and off, but had lived separate for years.  It appears 
clear from the above-cited statements that the Veteran did 
not consider himself married to the appellant.

Further, as recently as May 2003, the appellant filed a claim 
seeking more apportionment of the Veteran's benefits for 
their son.  She did not refer to the Veteran as her spouse.  
In response, the Veteran filed an income statement (noted in 
the preceding paragraph) which listed a different address 
from the appellant and stated that he was divorced from the 
appellant.  Moreover, numerous prior statements in April 
2002, August 2001, May 2000 and August 1998 of record by the 
appellant seeking apportionment never refer to the Veteran as 
her spouse or husband.  

At the June 2009 Board hearing, the appellant testified that 
she and the Veteran were married in 1981 and divorced in 
January 1997 or 1998.  She stated that they subsequently 
renewed their vows in March 1998.  She indicated that the 
Veteran had a secondary residence because he had to have a 
separate place to go when his PTSD was bad, which was 
recommended by a VA doctor.  However, his belongings and 
primary residence were mainly with her.  

Initially, the Board finds that the evidence of record does 
show that the appellant and Veteran were married in 1981; 
however, they subsequently divorced in January 1995.  The 
record includes statements from witnesses, the minister's 
wife, and the Veteran himself to the effect that a wedding 
ceremony did occur between the appellant and the Veteran on 
July [redacted], 1998.  It appears that there was never a valid 
marriage certificate executed.  

At this point the Board finds that the appellant does not 
meet the criteria of 38 C.F.R. § 3.52 because, despite her 
claims, based on the evidence of record, she did not 
cohabitate with the Veteran continuously from the date of the 
July 1998 ceremony to the date of his death.  The 
preponderance of the evidence is against such a finding.  As 
noted above, the Veteran's death certificate clearly listed a 
different address as the Veteran's residence from that of the 
appellant's.  Significantly, the Veteran in statements to the 
RO and while receiving medical treatment maintained that he 
lived alone, separate from the appellant.  Moreover, the 
address he provided to the RO was always different from the 
address provided by the appellant.  The Board recognizes that 
the appellant indicated that she had received bills for the 
Veteran.  However, these bills were addressed to the Veteran 
only and the majority of them were dated after his death.  
Moreover, the power of attorney also is not evidence of 
cohabitation.  

Further, the statements from their children after the 
Veteran's death indicating that their parents lived together 
while the Veteran was alive and held themselves out to be 
married are outweighed by the appellant's and Veteran's 
statements prior to his death, which were contemporaneous.  
The remaining lay statements of record merely stated that the 
July 1998 wedding ceremony occurred, but did not provide any 
further information concerning the appellant's and Veteran's 
cohabitation after the ceremony.  Further, it follows that if 
the Veteran was living with the appellant as husband and 
wife, he would have included her as a dependent on his VA 
benefits and there would have been no need for her to 
continually seek apportionment of his benefits for their 
children, which she clearly indicated lived with her.   
Moreover, there is no evidence of record to support the 
finding that the Veteran lived separately from the appellant 
due to his own misconduct.  The Board recognizes that the 
appellant claims that he had a separate residence due to his 
PTSD.  However, there is nothing in the treatment records 
showing that the VA medical staff recommended that the 
Veteran have a separate place as the appellant has asserted.  
The VA treatment records and VA examinations simply showed 
that the Veteran lived alone.  

The Board had considered the appellant's statements and 
hearing testimony.  However, after reviewing a totality of 
the evidence, the Board must find that the appellant's 
statements lack credibility.  The appellant's statements 
after the Veteran's death are completely inconsistent with 
her actions prior to his death.  The appellant never referred 
to the Veteran as her husband or spouse until after his 
death.  She consistently filed apportionment claims for the 
Veteran's benefits claiming that he was giving her no money 
for the support of their children.  Further, at the May 1999 
VA examination, she clearly stated that they lived in 
separate homes.  Moreover, when seeking treatment, the 
Veteran clearly stated that the appellant and he were not 
living together and that she had in fact remarried.  The 
Veteran's statements at that time were consistent with the 
remaining evidence of record again showing numerous 
apportionment claims filed by the appellant.  Moreover, 
during the course of treatment, the Veteran had no reason to 
lie concerning his marital status or living arrangements.  
Moreover, he could have received additional benefits if he 
had notified the RO that he was married.    

The Board next turns to the question of whether a valid 
common law marriage existed between the appellant and the 
Veteran.  The Board observes that the state of Colorado 
recognizes common law marriage.  To establish a common law 
marriage, a marriage must be valid by the law of the State 
where entered into, to be recognized as valid in any other 
jurisdiction.  Loughran v. Loughran, 292 U.S. 216 (1934).  
Thus, the appellant must prove that she formed a common law 
marriage in a specific state to have a "legal marriage."  
Id.  She must establish by a preponderance of the evidence 
each element of a legal common law marriage.  M21-1, 
Paragraph 12.01(d)(4) and (5).

According to Colorado common law, a common law marriage is 
established between parties of contracting capacity when 
there is mutual consent or agreement of the parties to be 
husband and wife, followed by a mutual and open assumption of 
a marital relationship, evidenced by cohabitation and a 
general understanding among neighbors and acquaintances that 
they are living together as husband and wife.  Taylor v. 
Taylor, 50 P. 1049 (1897); People v. Lucero, 747 P.2d 660 
(1987).

Based on the evidence of record, the Veteran and/or the 
appellant did not enter into or believe that they had a valid 
common law marriage.  As discussed above, they were not 
living together.  Both had their own residences.  Further, at 
the time of the Veteran's death, they had not entered an 
mutual and open assumption of a marital relationship.  In 
correspondence to the RO prior to the Veteran's death, they 
did not refer to each other as a current spouse.  They did 
not seek benefits for the appellant as a dependent.  
Significantly, the Veteran believed that the appellant had 
remarried in 2002 because their 1998 wedding ceremony had not 
been valid.  Thus, the Veteran clearly had not agreed or 
consented to be in a common law marriage with the appellant 
as he believed her to be married to another man.  Under these 
circumstances, the Board cannot find that the Veteran and the 
appellant had entered into a valid common law marriage in the 
state of Colorado.  

The Board does not doubt that the Veteran and the appellant 
may have had ongoing contact off and on prior to the 
Veteran's death.  However, the preponderance of the evidence 
is against a finding that the Veteran and the appellant 
considered themselves to be married to each other, held 
themselves out as married, and continued to live together as 
husband and wife.   

In conclusion, the preponderance of the evidence is against a 
finding that, at the time of the Veteran's death, the Veteran 
and the claimant were married, as defined by 38 C.F.R. § 
3.1(j), had a deemed valid marriage, or had a common-law 
marriage.  As such, the appellant is not entitled to 
recognition as the surviving spouse of the Veteran.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for VA death benefit purposes is not warranted.  The appeal 
is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


